37 A.3d 507 (2012)
209 N.J. 333
In the Matter of Mark J. BELLOTTI, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-84 September Term 2011, 070229
Supreme Court of New Jersey.
March 6, 2012.

ORDER
MARK J. BELLOTTI of MATAWAN, who was admitted to the bar of this State in 1983, having pleaded guilty in the Superior Court of New Jersey, Monmouth County, to the second-degree offenses of conspiracy and theft by deception, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), MARK J. BELLOTTI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is
ORDERED that MARK J. BELLOTTI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MARK J. BELLOTTI comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.